          Case 7:19-cv-01008-KMK Document 15 Filed 03/13/19 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X       Case No. 7:19-cv-01008-KMK
MICHELE CIANCI,                                       :
                                                      :        AMENDED
         Plaintiff,                                   :        COLLECTIVE ACTION
                                                      :        COMPLAINT AND
         v.                                           :        JURY DEMAND
                                                      :
BRIGHT HORIZONS CHILDREN’S                            :
CENTERS LLC,                                          :
                                                      :
         Defendant.                                   :
-------------------------------------------------------X

                  PLAINTIFF’S AMENDED COLLECTIVE ACTION COMPLAINT

        Plaintiff Michele Cianci (collectively “Plaintiff”), individually and on behalf of all others

similarly situated who may join this action (collectively “Plaintiffs”), by their attorneys Shavitz

Law Group, P.A., alleges as follows:

                                       NATURE OF THE ACTION

        1.       This lawsuit seeks to recover overtime compensation for Plaintiff and similarly

situated individuals who have worked as Assistant Directors or in comparable roles with

different titles (“ADs”) for BRIGHT HORIZONS CHILDREN’S CENTERS LLC (“Bright

Horizons” or “Defendant”) anywhere in the United States.

        2.       “Founded in 1986, Bright Horizons Family Solutions is a leading provider of

high-quality child care, early education, back-up dependent care and educational advisory

services designed to help employers and families better address the challenges of work and

family life.” http://investors.brighthorizons.com/

        3.       Bright Horizons “service offerings include:

                Center-based full service child care and early education;

                Back-up dependent care; and
         Case 7:19-cv-01008-KMK Document 15 Filed 03/13/19 Page 2 of 10




                Educational advisory services

Id.

       4.        As of December 31, 2017, Bright Horizons had more than 1,100 client

relationships with employers and operated 1,038 child care and early education centers across a

wide range of customer industries with the capacity to serve approximately 116,000 children. Id.

       5.        In order to minimize labor costs, Bright Horizons staffs its centers leanly and

strictly manages hours worked by non-exempt, hourly workers to avoid paying them overtime.

To compensate for this deliberate understaffing, Bright Horizons relies heavily on its salaried

ADs to help staff the centers when there are not enough hourly employees to properly do so.

Because of Bright Horizon’s long hours which cater to working families and lean staffing model,

ADs regularly work in excess of forty (40) hours per workweek and frequently work ten or more

hours a day.

       6.        Although Bright Horizons characterizes them as “managers,” ADs are not

responsible for true management functions. To the contrary, ADs spend the vast majority of

their time performing the same duties as non-exempt, hourly employees. ADs’ primary duties,

which occupy the majority of their time, are: providing facility tours, answering phones,

addressing customer matters at the front desk, helping teachers in the classrooms, making sure

that facilities were clean, and helping staff clean.

       7.        The primary duties of ADs do not fall within any of the exemptions under federal

or state overtime laws.

       8.        The primary duties of the AD position do not vary among Bright Horizons’

locations.




                                                 -2-
         Case 7:19-cv-01008-KMK Document 15 Filed 03/13/19 Page 3 of 10




       9.      Throughout the relevant period, Bright Horizons’ policy across its locations has

been to uniformly classify ADs as exempt from federal and state overtime provisions and not pay

ADs any overtime wages.

       10.     Bright Horizons regularly requires ADs to work in excess of 40 hours per

workweek.

       11.     By the conduct described herein, Defendant has violated the Fair Labor Standards

Act, 29 U.S.C. §§ 201 et seq., (“FLSA”) by failing to pay ADs, including Plaintiff and others

similarly situated, the overtime wages they have earned and to which they are entitled by law.

       12.     Plaintiff brings this action on behalf of themselves and similarly situated current

and former employees of Defendant nationwide who elect to opt-in to this action pursuant to the

FLSA and specifically, the collective action provision of 29 U.S.C. § 216(b), to remedy violations

of the wage and hour provisions of the FLSA by Defendant that have deprived Plaintiff and others

similarly situated of their lawfully earned wages.

                                           THE PARTIES

                                      Plaintiff Michele Cianci

       13.     Plaintiff Michele Cianci (“Cianci”) is an adult individual who is a resident of

Mohegan Lake, New York.

       14.     Cianci was employed by Defendant as an AD from approximately October 2017 to

March 2018, at a Bright Horizons center in White Plains, New York.

       15.     Defendant paid Cianci an annual salary of approximately $44,000.

       16.     Pursuant to Defendant’s policy, pattern, and/or practice, Cianci regularly worked

more than 40 hours in a workweek, but was not compensated for overtime hours worked. Cianci

typically worked between 45 and 50 hours per week. For example, during the workweeks of



                                                 -3-
         Case 7:19-cv-01008-KMK Document 15 Filed 03/13/19 Page 4 of 10




November 6, 2017 and November 13, 2017, Cianci worked approximately 48 hours. Cianci was

not paid overtime wages during these or any other workweeks for the hours she worked as an AD

in excess of 40 each week.

        17.    Defendant scheduled Cianci to work at least 45 hours in most workweeks – five

shifts of nine hours each.

        18.    At all times relevant hereto, Cianci was a covered employee within the meaning of

the FLSA.

        19.    A written consent form for Cianci was previously filed with the Court.

                       Defendant Bright Horizons Children’s Centers LLC

        20.    Bright Horizons is a Delaware corporation with a principal place of business in

Watertown, Massachusetts.

        21.    At all relevant times, Defendant was an “employer” within the meaning of the

FLSA.

        22.    Throughout the relevant period, Defendant employed Plaintiff and other ADs

within the meaning of the FLSA. Defendant has had substantial control over Plaintiff’s and

other ADs’ working conditions and the unlawful policies and practices alleged herein.

        23.    At all times relevant, Defendant maintained control, oversight and direction over

Plaintiff and other ADs, including timekeeping, payroll and other employment practices that

applied to them.

        24.    Defendant applies the same employment policies, practices, and procedures to all

ADs.

        25.    At all times relevant, Defendant’s annual gross volume of sales made or business

done was not less than $500,000.



                                               -4-
         Case 7:19-cv-01008-KMK Document 15 Filed 03/13/19 Page 5 of 10




                                    JURISDICTION AND VENUE

        26.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1337.

        27.     This Court also has jurisdiction over Plaintiff’s claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

        28.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b)(3) because Plaintiff resides in the District and the conduct giving rise to the Complaint

arose, in part, in this District.

                              COMMON FACTUAL ALLEGATIONS

        29.     Throughout their employment with Defendant, Plaintiff and other ADs regularly

worked in excess of 40 hours per week.

        30.     Defendant was aware that Plaintiff and other ADs worked more than 40 hours per

workweek, yet Defendant failed to pay them overtime compensation for any of the hours worked

over 40 in a workweek.

        31.     Defendant failed to keep accurate records of the hours that Plaintiff and other

ADs worked.

        32.     The primary duties of Plaintiff and other ADs were non-exempt in nature. They

performed the same duties as the hourly employees who were entitled to overtime such as

providing facility tours, answering phones, addressing customer matters at the front desk,

helping teachers in the classrooms, making sure that facilities were clean, and helping staff clean.

        33.     Plaintiff and other ADs were closely supervised by the center’s Director, and

through common corporate policies and procedures that defined and circumscribed their work.

Directors were responsible for the overall performance of the centers, and for coaching,



                                               -5-
         Case 7:19-cv-01008-KMK Document 15 Filed 03/13/19 Page 6 of 10




evaluating and disciplining center employees. Plaintiff and other ADs were not responsible for

the overall performance of the centers, or for coaching, evaluating or disciplining employees.

       34.        Plaintiff and other ADs did not have authority to hire or fire center employees,

nor did they have much, if any, input into who was hired and fired.

       35.        During the relevant period, Defendant uniformly classified ADs as exempt from

federal and state overtime pay requirements.

       36.        All of the work that Plaintiff and other ADs performed was assigned by

Defendant and/or Defendant has been aware of all of the work that Plaintiff and other ADs

performed.

       37.        Upon information and belief, Defendant’s unlawful conduct has been pursuant to

a corporate policy or practice of minimizing labor costs by violating the FLSA and state wage

and hour laws.

       38.        Defendant was aware, or should have been aware, that federal and state wage and

hour laws required it to pay Plaintiff and other ADs overtime compensation for hours worked in

excess of 40 per week.

       39.        Defendant was aware, or should have been aware, that Plaintiff’s and other ADs’

primary duties were providing facility tours, answering phones, addressing customer matters at

the front desk, helping teachers in the classrooms, making sure that facilities were clean, and

helping staff clean.

       40.        Defendant’s failure to pay Plaintiff and other ADs overtime was willful. Upon

information and belief, Defendant failed to analyze whether Plaintiff and other ADs was

correctly classified as exempt. Defendant’s unlawful conduct has been widespread, repeated,

and consistent.



                                                -6-
           Case 7:19-cv-01008-KMK Document 15 Filed 03/13/19 Page 7 of 10




                      COLLECTIVE-WIDE FACTUAL ALLEGATIONS

          41.   Plaintiff brings the First Cause of Action, pursuant to the FLSA, 29 U.S.C. §

216(b), on behalf of herself and all similarly situated persons who work or have worked for

Defendant as ADs at any Bright Horizons in the United States, on or after February 1, 2016, who

elect to opt-in to this action (the “FLSA Collective”).

          42.   All of the work that Plaintiff, and the FLSA Collective have performed has been

assigned by Defendant, and/or Defendant has been aware of all of the work that Plaintiff and the

FLSA Collective have performed.

          43.   As part of its regular business practice, Defendant has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff and the FLSA Collective. This policy and pattern or practice includes, but is not limited to:

                a.      willfully failing to pay Plaintiff and the members of the FLSA Collective
                        overtime wages for hours that they worked in excess of 40 hours per
                        workweek;

                b.      willfully misclassifying Plaintiff and the members of the FLSA Collective
                        as exempt from the protections of the FLSA; and

                c.      willfully failing to record all of the time that its employees, including
                        Plaintiff and the FLSA Collective, have worked for the benefit of
                        Defendant.

          44.   Defendant is aware or should have been aware that federal law required it to pay

employees performing non-exempt duties, including Plaintiff and members of the FLSA

Collective, an overtime premium for hours worked in excess of 40 per workweek.

          45.   Plaintiff and the FLSA Collective all perform or performed the same primary

duties.

          46.   Defendant’s unlawful conduct has been widespread, repeated, and consistent.




                                                 -7-
        Case 7:19-cv-01008-KMK Document 15 Filed 03/13/19 Page 8 of 10




                                FIRST CAUSE OF ACTION
                         Fair Labor Standards Act – Overtime Wages
                       (On behalf of Plaintiff and the FLSA Collective)

       47.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       48.    Defendant has engaged in a widespread pattern and practice of violating the

FLSA, as described in this Collective Action Complaint.

       49.    Plaintiff has consented in writing to be parties to this action, pursuant to 29 U.S.C.

§ 216(b).

       50.    At all relevant times, Plaintiff and other similarly situated current and former

employees were engaged in commerce and/or the production of goods for commerce within the

meaning of 29 U.S.C. §§ 206(a) and 207(a).

       51.    The overtime wage provisions set forth in §§ 201 et seq. of the FLSA apply to

Defendant.

       52.    Defendant is an employer engaged in commerce and/or the production of goods

for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

       53.    At all relevant times, Plaintiff and other similarly persons are, or were, employees

within the meaning of 29 U.S.C. §§ 203(e) and 207(a).

       54.    Defendant failed to pay Plaintiff and other similarly situated current and former

employees the overtime wages to which they were entitled under the FLSA.

       55.    Defendant’s violations of the FLSA, as described in this Collective Action

Complaint, have been willful and intentional. Defendant failed to make a good faith effort to

comply with the FLSA with respect to their compensation of Plaintiff and other similarly situated

current and former employees.



                                              -8-
         Case 7:19-cv-01008-KMK Document 15 Filed 03/13/19 Page 9 of 10




        56.     Because Defendant’s violations of the FLSA have been willful, a three-year

statute of limitations applies to this Cause of Action, pursuant to 29 U.S.C. § 255.

        57.     As a result of Defendant’s willful violations of the FLSA, Plaintiff and all other

similarly situated employees have suffered damages by being denied overtime wages in

accordance with 29 U.S.C. §§ 201 et seq.

        58.     As a result of the unlawful acts of Defendant, Plaintiff and other similarly situated

current and former employees have been deprived of overtime compensation and other wages in

amounts to be determined at trial, and are entitled to recovery of such amounts, liquidated

damages, prejudgment interest, attorneys’ fees, costs and other compensation pursuant to 29

U.S.C. § 216(b).

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

persons, prays for the following relief:

        A.      That, at the earliest possible time, Plaintiff be allowed to give notice of this collective

action, or that the Court issue such notice, to the Collective Members. Such notice should inform them

that this civil action has been filed, of the nature of the action, and of their right to join this lawsuit,

among other things;

        B.      Unpaid overtime pay, and an additional and equal amount as liquidated damages

pursuant to the FLSA and the supporting United States Department of Labor regulations;

        C.      Pre-judgment interest and post-judgment interest as provided by law;

        D.      Appropriate equitable and injunctive relief to remedy violations, including but not

necessarily limited to an order enjoining Defendant from continuing its unlawful practices;

        E.      Reasonable incentive awards for the Plaintiff to compensate them for the time and



                                                   -9-
        Case 7:19-cv-01008-KMK Document 15 Filed 03/13/19 Page 10 of 10




effort they have spent protecting the interests of other ADs, and the risks they have undertaken.

       F.      Attorneys’ fees and costs of the action; and

       G.      Such other injunctive and equitable relief as this Court shall deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: New York, New York
       March 8, 2019

                                               Respectfully submitted,




                                               Michael J. Palitz
                                               SHAVITZ LAW GROUP, P.A.
                                               800 3rd Avenue, Suite 2800
                                               New York, New York 10022
                                               Tel: (800) 616-4000
                                               Fax: (561) 447-8831

                                               Gregg I. Shavitz*
                                               SHAVITZ LAW GROUP, P.A.
                                               951 Yamato Road, Suite 285
                                               Boca Raton, Florida 33431
                                               Tel: (561) 447-8888
                                               Fax: (561) 447-8831

                                               Attorneys for Plaintiff and the FLSA Collective

*pro hac vice application forthcoming




                                                - 10 -
